 Case 19-40658         Doc 145      Filed 05/11/20 Entered 05/11/20 15:59:59              Desc Main
                                     Document     Page 1 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                                                     Chapter 7
                                                                                   BKY 19-40658-KHS
 Scheherazade, Inc,

                  Debtor.


                REPLY OF TRUSTEE TO OBJECTION OF RENEE LINDQUIST


          The chapter 7 trustee submits this reply in response to the objection of Renee Lindquist to

the trustee’s settlement with I.Reiss Co, LLC. The notice of settlement is filed as ECF. No. 120

and Ms. Lindquist’s objection is filed as ECF No. 127. The matter is set for hearing on Wednesday,

May 27, 2020 at 9:30 a.m. [ECF No. 131].

                                                FACTS

          The trustee has a preference claim against I.Reiss for the sum $17,210, which the trustee

asserts is avoidable under 11 U.S.C. § 547. To settle all claims against I.Reiss, I.Reiss agreed to pay

$7,000 to the trustee within ten business days after the court issues a final order approving the

settlement. I.Reiss also agreed that its claim filed in this bankruptcy case, in the amount of $8,740

will be deemed withdrawn and waived. Due to the financial hardship of I.Reiss and the cost of

litigation, which are both described in detail below, the trustee agreed to the settlement.

          On May 4, 2020, Rene Lindquist objected to the settlement [ECF No. 127]. Her argument

appears to be that she believes I.Reiss could obtain a government assistance loan in connection with

COVID-19 and pay the estate the full $17,210.




                                                   1
 Case 19-40658        Doc 145      Filed 05/11/20 Entered 05/11/20 15:59:59             Desc Main
                                    Document     Page 2 of 10


                                           ARGUMENT

       When assessing whether a settlement is in the best interest of the bankruptcy estate, the

trustee and court weigh several factors including: (1) the probability of success in the litigation;

(2) the difficulties, if any, the trustee may encounter in collecting on a judgment; (3) the complexity

of the litigation and the attendant expense, inconvenience, and delay; and (4) the paramount interest

of the creditors and a proper deference to their reasonable views concerning the litigation. Drexel

Burnham Lambert Inc. v. Flight Transp. Corp (In re Flight Transp. Corp.), 730 F.2d1128,

1135 (8th Cir.1984). The trustee does not need to show that the proposed settlement is the best

possible outcome, but only that it does not fall below the lowest point in the range of

reasonableness. Cox v. Martin, 212 B.R. 316, 319 ( 8th Cir. BAP 1997).

       Probability of Success in the Litigation

       The trustee has a strong case against I.Reiss under the preference elements set forth in 11

U.S.C. § 547(b).     Nevertheless, the trustee believes the remaining factors described below

outweigh a decision to move forward on her claim against I.Reiss.

       Difficulties in Collection on a Judgment

       On March 30, 2020, the trustee sent a demand letter to I.Reiss regarding the preference

claim. On April 8, 2020, Mr. Reiss contacted the trustee in an attempt to settle the preference

claim. A copy of the email correspondence is attached as Exhibit A. Mr. Reiss asserts a financial

hardship and inability to pay the trustee’s demand in full. At that time, I.Reiss’s retail stores and

offices had been closed for three weeks in response to the COVID-19 pandemic. This was in

compliance with an order from the State of New York. Mr. Reiss expressed great concern about

the uncertainty of how long he stores would remain closed and to what extent the fallout from the

pandemic would impact the business cash flow.




                                                  2
 Case 19-40658        Doc 145      Filed 05/11/20 Entered 05/11/20 15:59:59             Desc Main
                                    Document     Page 3 of 10


       Mr. Reiss provided the trustee with a sales comparison from March through May 2019

compared to March through May 2020. In 2019, sales totaled $281,036, while in 2020 the sales

were merely $12,639. This is a 96 percent decline in sales and devastating to the business. I.Reiss

is located in New York, which is widely considered the current epicenter of the pandemic. At the

earliest, Mr. Reiss will reopen in June 2020, but it could be much later. Once opened, sales will

likely remain slow as consumers are cautious about social interaction and less likely to shop for

nonessential items like jewelry.

       The extent of the consequences of COVID-19 is speculative for all, even the medical and

economic experts. Using her business judgment under the circumstances, the trustee believes it is

better to accept a settlement now, rather than wait. If she waits, the estate could receive nothing if

I.Reiss’s sales continue to drastically decline.

       Ms. Lindquist asserts that I.Reiss can simply apply for a loan from the Small Business

Administration under the Paycheck Protection Program (“PPP”) extended by the federal

government in response to COVID-19. I.Reiss did receive such a loan to pay its three employees

for eight weeks. See Exhibit B. However, using the loan proceeds to pay the bankruptcy estate is

not an option under the PPP loan requirements. Such loans require the borrower to use the money

for very limited expenses such as rent, utilities, and payroll. The list of approved expenses does

not include litigation or payment on a bankruptcy preference claim. Whether authorized or not, it

is unlikely that any struggling small business would borrow additional funds to pay a preference

claim, nor can the trustee force one to do so.

       Even if the trustee moves forward with litigation and obtains a judgment against I.Reiss, it

does not translate to immediate money on hand for the estate. The trustee must collect the




                                                   3
 Case 19-40658        Doc 145      Filed 05/11/20 Entered 05/11/20 15:59:59              Desc Main
                                    Document     Page 4 of 10


judgment. This includes, docketing the judgment in New York and retaining an attorney licensed

in New York to collect the judgment. The associated costs would offset any benefit to the estate.

       The Complexity and Cost of Litigation

       Again, the trustee believes she has a strong case under the preference elements. However,

that does not mean litigation will be inexpensive. The costs of litigation could quickly outweigh

the benefit to the estate, through filing fees, and attorneys’ fees for drafting the complaint and

motions, analyzing discovery, and representing the trustee at trial. Also, as stated, once the trustee

obtains a judgment, she still must collect the judgment. Not only is collection expensive, but it

also causes a delay in the administration of this bankruptcy case. It could take years for the trustee

to collect the full judgment, holding up the administration of the case and distribution to creditors.

       The fees and expenses of litigation and collection are paid directly from the bankruptcy

estate, reducing the distribution to creditors. Again, the benefit to the estate and creditors would

be outweighed by such costs. Accepting the settlement now, expedites the bankruptcy process and

saves the bankruptcy estate a considerable amount of money in administrative costs.

       Paramount interest of creditors

       As described, the current financial hardship of I.Reiss and the cost of litigation and

collection outweigh the beneifit of moving forward with the preference claim. The lump sum

payment of $7,000 will add to the pro-rata distriubtion for each creditor. Also, I.Reiss agrees to

withdraw its claim of $8,740, which will also increase the distribution of creditors. The alternative,

litigation and collection, would deplete any benefit that creditors are realizing from this settlement.

The alternative also means creditors will need to wait longer for their distribution from the estate.




                                                  4
 Case 19-40658        Doc 145    Filed 05/11/20 Entered 05/11/20 15:59:59           Desc Main
                                  Document     Page 5 of 10


                                        CONCLUSION

       Based on the above factors, the trustee requests that the settlement with I.Reiss, ECF No.

120, be approved.

Dated: May 11, 2020                                 MANTY & ASSOCIATES, P.A.

                                                    /e/ Mary F. Sieling
                                                    Nauni J. Manty (#230353)
                                                    Mary F. Sieling (#389893)
                                                    401 Second Avenue North, Suite 400
                                                    Minneapolis, Minnesota 55401
                                                    Telephone: (612) 465-0990
                                                    Fascimile: (612)746-0310
                                                    mary@mantylaw.com

                                                    Attorneys for the Trustee




                                                5
         Case 19-40658           Doc 145    Filed 05/11/20 Entered 05/11/20 15:59:59              Desc Main
                                             Document     Page 6 of 10

Mary Sieling

From:                              I.Reiss Co., Inc. <i.reissco@verizon.net>
Sent:                              Tuesday, April 7, 2020 3:58 PM
To:                                Mary Sieling
Cc:                                'Isaac Reiss'
Subject:                           Scheherazade Jewelers / Bankruptcy No. 19-40658 (Dist. of Minn.)
Attachments:                       Scheherazade Jewelers_Bankruptcy No. 19-40658.pdf


Dear Mary,

I hope this Email finds you safe and well. I am reaching out to you after receiving your attached letter, demanding a
return of $17,210.00 for payment that was made to I.Reiss by Scheherazade Jewelers within the 90 days before filing for
bankruptcy on March 10th 2019.

As you are well aware, we are currently in the midst of the COVD‐19 world epidemic ‐ an unprecedent time and situation
that any of us has ever had to face. And as such, and in compliance with state and county guidelines, our office has
been closed for business in the past three weeks. These are uncertain times and we cannot say when we will be
resuming regular operations, when will our retail stores be resuming regular operations, how long and to what extent
the effects of the epidemic on our business will all last, and what would be the direct and indirect effects on our
cashflow. This could all take months. At the moment, our company is struggling, and doing everything it can to keep
afloat so we would be able to open our doors for business once again. In conjunction, we are also applying for several
lifeline programs that the government is now offering small businesses such as ourselves.

Taking all of this into consideration, and being mindful of these unique times and business situation, we kindly ask the
court to reevaluate the requested amount, and to settle with us on $5,000.00 instead. Paying $17,210.00 ‐ simply put ‐
will likely place our company in further jeopardy and may ultimately force us to close our doors forever.

Your consideration and cooperation to resolve this matter will be greatly appreciated.

I look forward to your favorable reply.

Respectfully,

‐‐
Izhak Reiss
I.Reiss Co., Inc.
45 N. Station Plaza, Suite 406
Great Neck, NY 11021

P: 516.482.7900 │ F: 516.482.2400 │www.ireiss.com




                                                            1

                                                        EXHIBIT A
         Case 19-40658           Doc 145    Filed 05/11/20 Entered 05/11/20 15:59:59               Desc Main
                                             Document     Page 7 of 10

Mary Sieling

From:                              I.Reiss Co., Inc. <i.reissco@verizon.net>
Sent:                              Wednesday, May 6, 2020 4:04 PM
To:                                Mary Sieling
Cc:                                'Isaac Reiss'
Subject:                           RE: 19-40658 Chapter-7 Objection
Attachments:                       sales.2019.pdf; sales.2020.pdf


Mary, hello.

Thank you for your update and notes. I attached herein a sales report dated for the duration of the shutdown
period, starting on March 20, 2020 to today (see attachment sales2020 ). Additionally, for reference, I attached a sales
report from the 2019 comparable period (see attachment sales.2019). The reports clearly show a devastating picture of
96% decline in sales (from $281,036.00 in 2019 to $12,639.00 in the current shutdown period).

To frame our concerns and struggles a little bit clearer, I wanted to point out that, here – in the New York metropolitan
area (the epicenter of the epidemic) – we are averaging 300 deaths a day and nearly 300,000 cases. I do not realistically
expect relief and re‐opening of businesses before June .

As to the objections of the creditor, I wanted to inform you that we have applied through the Government Care Act to
all programs available to us. We have received from the Payroll Protection Plan (PPP) 8 weeks of payroll so we can keep
our THREE employees for the next 8 weeks. We also received from the Economic Injury Disaster Loan (EIDL) $3,000.00
($1,000.00 per employee). We did anything we could to receive government funding, but only received $3,000.00 and 8
weeks payroll. To assert that we have been offered too much of a discount, as you paraphrased the objection, seems to
be a tone deaf response that doesn’t consider the severity and the economic devastation here in New York and in the
country as a whole. Unless the business environment will be changing dramatically in the next eight weeks (when we
will run out of our PPP Loan), I.Reiss may have to seek a Chapter 11 Bankruptcy Protection. No business in the world can
sustain a 96% decline in sales for too long of a period…its simply unsustainable .

Please review the attached and let me know if you have any questions. We kindly ask that the court will approve the
$7,000.00 settlement.

I look forward to hearing from you soon.

‐‐
Isaac Reiss
I.Reiss Co., Inc.
45 N. Station Plaza, Suite 406
Great Neck, NY 11021

P: 516.482.7900 │ F: 516.482.2400 │www.ireiss.com




From: Mary Sieling <mary@mantylaw.com>
Sent: Tuesday, May 5, 2020 10:05 AM
                                                             1

                                                         EXHIBIT B
 Case 19-40658       Doc 145      Filed 05/11/20 Entered 05/11/20 15:59:59            Desc Main
                                   Document     Page 8 of 10


                                        VERIFICATION

       I, Nauni J. Manty, the chapter 7 trustee, named in the foregoing reply, declare under penalty

of perjury that the foregoing is true and correct according to the best of my knowledge, information

and belief.



Dated: May 11, 2020.
                                                     Nauni J. Manty, Trustee




                                                 6
 Case 19-40658         Doc 145     Filed 05/11/20 Entered 05/11/20 15:59:59             Desc Main
                                    Document     Page 9 of 10


                     UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
_______________________________________

In re:                                                         Chapter 7 Case

Scheherazade, Inc.,                                            Bky No. 19-40658-KHS

            Debtor.
_______________________________________

                           UNSWORN CERTIFICATE OF SERVICE

         I, Kevin Carnahan, declare that on May 11, 2020, I caused the following documents:

Reply of Trustee to Objection of Renee Lindquist and this Unsworn Certificate of Service

to be filed electronically with the Clerk of Court through ECF, and that the above documents will
be delivered by automatic e-mail notification pursuant to the rules of ECF and this constitutes
notice pursuant to Local Rule 9006-1(a).

        I further certify that on May 11, 2020, I mailed a copy of the foregoing documents to each
entity named below at the address stated below for each entity by first class mail postage prepaid:

 Renee Lindquist                                    I.Reiss Co. Inc.
 8680 Magnolia Trail, #212                          Isaac Reiss
 Eden Prairie, MN 55344                             45 N Station Plaza, Ste. 406
                                                    Great Neck, NY 11021

 Scheherazade, Inc.                                 Robert K Dakis
 3181 W 69th St                                     Morrison Cohen, LLP
 Edina, MN 55435                                    909 Third Ave
                                                    New York, NY 10022

 David J Kozlowski                                   Joseph T Moldovan
 Morrison Cohen, LLP                                 Morrison Cohen, LLP
 909 Third Ave                                       909 Third Ave
 New York, NY 10022                                  New York, NY 10022

 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708

         And, I declare, under penalty of perjury, that the foregoing is true and correct.
 Case 19-40658    Doc 145   Filed 05/11/20 Entered 05/11/20 15:59:59    Desc Main
                            Document      Page 10 of 10




Executed on: May 11, 2020                  Signed: /e/ Kevin Carnahan
                                                   Kevin Carnahan
                                                   Manty & Associates, P.A.
                                                   401 Second Ave N, Suite 400
                                                   Minneapolis, MN 55401
                                                   Telephone: (612) 465-0990
